Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 18, 2019

                                     No. 04-18-00769-CV

  Alberto ORTIZ, Trustee of the Rolando Rafael Saenz Trust and as Limited Partner of Las
Blancas Minerals, L.P., and Rolando Rafael Saenz, as Limited Partner of Las Blancas Minerals,
                                            L.P.,
                                        Appellants

                                               v.

  LAS BLANCAS MINERALS L.P., Pedro I. Saenz Jr., Maria Graciela Saenz Martinez, San
   Pedro Minerals, L.P., Saenz Management Co., L.L.C., and Las Blancas Investments, L.P.,
                                       Appellees

                  From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2015CVQ002991D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                        ORDER
       The appellant has filed a January 10, 2019 response to this court’s December 31, 2018
order showing he has requested the reporter’s record. We therefore order the court reporter, Ana
Alcantar, to file the reporter’s record by February 11, 2019.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of January, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court